—Order and judgment (one paper), Supreme Court, New York County (Louis York, J.), entered April 23, 1999, which vacated respondent’s determination, issued May 13, 1998, affirming the order of the Rent Commissioner which had denied petitioner’s rent overcharge complaint and determined the base rent date and established the lawful stabilized rent for the subject apartment, and remanded the matter to respondent for reconsideration of petitioner’s *214overcharge complaint consistent with the court’s decision, unanimously reversed, on the law, without costs, the petition denied and the proceeding dismissed.
In determining that the base rent of $75.35 per week shown in the statement filed on August 12, 1991 is the base rent from which all rent increases under the Rent Stabilization Code are calculated, the IAS court counted back four years from the date of filing of the most recent rent registration statement, April 10, 1996. On that date, April 10, 1992, the last rent registration on file was the 1991 registration filed on August 12, 1991 since the 1992 registration, reflecting a base rent of $245 per week, was not filed until July 13, 1992. However, in so finding, the court misconstrued Rent Stabilization Law of 1969 (Administrative Code of City of NY) § 26-516, as amended by the New York Rent Regulation Reform Act of 1997 (L 1997, ch 116, § 33), which, as we have consistently held, precludes examination of the rent history of the housing accommodation prior to the four-year period preceding the filing of the rent overcharge complaint (Zafra v Pilkes, 245 AD2d 218; see also, Matter of Pechock v New York State Div. of Hous. & Community Renewal, 253 AD2d 655). Applying this restriction, respondent correctly determined that petitioner was not overcharged inasmuch as his complaint was filed on April 2, 1997 and the applicable base rent being charged four years earlier, on April 2, 1993, was $245 per week, not the 1991 figure of $75.35 found by the IAS court. Concur — Sullivan, P. J., Rosenberger, Tom, Wallach and Andrias, JJ.